Exhibit 10.5

 

EXHIBIT B-3

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS.  THESE SECURITIES AND THE SECURITIES ISSUABLE
UPON EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

RADVIEW SOFTWARE LTD.

 

WARRANT C

 

Warrant No. [  ]

 

Dated:  March 11, 2004

 

RadView Software Ltd., an Israeli corporation (the “Company”), hereby certifies
that, for value received, [Name of Holder] or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of
[         ](1) Ordinary Shares, NIS 0.01 par value per share (the “Ordinary
Shares”), plus 10% of Ordinary Shares issued upon the exercise of the Additional
Investment Right prior to the Commencement Date, of the Company (each such
share, a “Warrant Share” and all such shares, the “Warrant Shares”) at an
exercise price equal to $0.992 per share (as adjusted from time to time as
provided in Section 9, the “Exercise Price”), at any time commencing on the
later of (a) the date on which the Company’s Ordinary Shares are delisted from
the NASDAQ SmallCap Market or (b) the date that is six months following the
Closing Date (the “Commencement Date”) and through and including the date that
is four years and six months after the later of (a) the Effective Date or (b)
the Commencement Date (the “Expiration Date”), and subject to the following
terms and conditions. This Warrant (this “Warrant”) is one of a series of
similar warrants issued pursuant to that certain Securities Purchase Agreement,
dated as of the date hereof, by and among the Company and the Purchasers
identified therein (the “Purchase Agreement”).  All such warrants are referred
to herein, collectively, as the “Warrants.”


 


1.                                       DEFINITIONS.  IN ADDITION TO THE TERMS
DEFINED ELSEWHERE IN THIS WARRANT, CAPITALIZED TERMS THAT ARE NOT OTHERWISE
DEFINED HEREIN HAVE THE MEANINGS GIVEN TO SUCH TERMS IN THE PURCHASE AGREEMENT.


 


2.                                       REGISTRATION OF WARRANT.  THE COMPANY
SHALL REGISTER THIS WARRANT, UPON RECORDS TO BE MAINTAINED BY THE COMPANY FOR
THAT PURPOSE (THE “WARRANT REGISTER”), IN THE NAME OF THE RECORD HOLDER HEREOF
FROM TIME TO TIME.  THE COMPANY MAY DEEM AND TREAT THE REGISTERED HOLDER OF THIS
WARRANT AS THE

 

--------------------------------------------------------------------------------

(1)  10% warrant coverage on the Shares issued at Closing.

 

--------------------------------------------------------------------------------


 


ABSOLUTE OWNER HEREOF FOR THE PURPOSE OF ANY EXERCISE HEREOF OR ANY DISTRIBUTION
TO THE HOLDER, AND FOR ALL OTHER PURPOSES, ABSENT ACTUAL NOTICE TO THE CONTRARY.


 


3.                                       REGISTRATION OF TRANSFERS.  THE COMPANY
SHALL REGISTER THE TRANSFER OF ANY PORTION OF THIS WARRANT IN THE WARRANT
REGISTER, UPON SURRENDER OF THIS WARRANT, WITH THE FORM OF ASSIGNMENT ATTACHED
HERETO DULY COMPLETED AND SIGNED, TO THE TRANSFER AGENT OR TO THE COMPANY AT ITS
ADDRESS SPECIFIED HEREIN.  UPON ANY SUCH REGISTRATION OR TRANSFER, A NEW WARRANT
TO PURCHASE ORDINARY SHARES, IN SUBSTANTIALLY THE FORM OF THIS WARRANT (ANY SUCH
NEW WARRANT, A “NEW WARRANT”), EVIDENCING THE PORTION OF THIS WARRANT SO
TRANSFERRED SHALL BE ISSUED TO THE TRANSFEREE AND A NEW WARRANT EVIDENCING THE
REMAINING PORTION OF THIS WARRANT NOT SO TRANSFERRED, IF ANY, SHALL BE ISSUED TO
THE TRANSFERRING HOLDER.  THE ACCEPTANCE OF THE NEW WARRANT BY THE TRANSFEREE
THEREOF SHALL BE DEEMED THE ACCEPTANCE BY SUCH TRANSFEREE OF ALL OF THE RIGHTS
AND OBLIGATIONS OF A HOLDER OF A WARRANT.


 


4.                                       EXERCISE AND DURATION OF WARRANTS.


 


(A)                                  THIS WARRANT SHALL BE EXERCISABLE BY THE
REGISTERED HOLDER AT ANY TIME AND FROM TIME TO TIME ON OR AFTER THE COMMENCEMENT
DATE TO AND INCLUDING THE EXPIRATION DATE.  AT 6:30 P.M., NEW YORK CITY TIME ON
THE EXPIRATION DATE, THE PORTION OF THIS WARRANT NOT EXERCISED PRIOR THERETO
SHALL BE AND BECOME VOID AND OF NO VALUE; PROVIDED THAT, IF THE AVERAGE OF THE
CLOSING PRICES FOR THE FIVE TRADING DAYS IMMEDIATELY PRIOR TO (BUT NOT
INCLUDING) THE EXPIRATION DATE EXCEEDS THE EXERCISE PRICE ON THE EXPIRATION
DATE, THEN THIS WARRANT SHALL BE DEEMED TO HAVE BEEN EXERCISED IN FULL (TO THE
EXTENT NOT PREVIOUSLY EXERCISED) ON A “CASHLESS EXERCISE” BASIS AT 6:30 P.M. NEW
YORK CITY TIME ON THE EXPIRATION DATE IF A “CASHLESS EXERCISE” MAY OCCUR AT SUCH
TIME PURSUANT TO SECTION 10 BELOW. NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, THE EXPIRATION DATE SHALL BE EXTENDED FOR EACH DAY FOLLOWING THE
EFFECTIVE DATE THAT THE REGISTRATION STATEMENT IS NOT EFFECTIVE.


 


(B)                                 A HOLDER MAY EXERCISE THIS WARRANT BY
DELIVERING TO THE COMPANY (I) AN EXERCISE NOTICE, IN THE FORM ATTACHED HERETO
(THE “EXERCISE NOTICE”), APPROPRIATELY COMPLETED AND DULY SIGNED, AND
(II) PAYMENT OF THE EXERCISE PRICE FOR THE NUMBER OF WARRANT SHARES AS TO WHICH
THIS WARRANT IS BEING EXERCISED (WHICH MAY TAKE THE FORM OF A “CASHLESS
EXERCISE” IF SO INDICATED IN THE EXERCISE NOTICE AND IF A “CASHLESS EXERCISE”
MAY OCCUR AT SUCH TIME PURSUANT TO THIS SECTION 10 BELOW), AND THE DATE SUCH
ITEMS ARE DELIVERED TO THE COMPANY (AS DETERMINED IN ACCORDANCE WITH THE NOTICE
PROVISIONS HEREOF) IS AN “EXERCISE DATE.”  THE HOLDER SHALL NOT BE REQUIRED TO
DELIVER THE ORIGINAL WARRANT IN ORDER TO EFFECT AN EXERCISE HEREUNDER. 
EXECUTION AND DELIVERY OF THE EXERCISE NOTICE SHALL HAVE THE SAME EFFECT AS
CANCELLATION OF THE ORIGINAL WARRANT AND ISSUANCE OF A NEW WARRANT EVIDENCING
THE RIGHT TO PURCHASE THE REMAINING NUMBER OF WARRANT SHARES.


 


5.                                       DELIVERY OF WARRANT SHARES.


 


(A)                                  UPON EXERCISE OF THIS WARRANT, THE COMPANY
SHALL PROMPTLY (BUT IN NO EVENT LATER THAN THREE TRADING DAYS AFTER THE EXERCISE
DATE) ISSUE OR CAUSE TO BE ISSUED AND CAUSE TO BE DELIVERED TO OR UPON THE
WRITTEN ORDER OF THE HOLDER AND IN SUCH NAME OR NAMES AS THE HOLDER MAY
DESIGNATE, A CERTIFICATE FOR THE WARRANT SHARES ISSUABLE UPON SUCH EXERCISE,
FREE OF RESTRICTIVE LEGENDS UNLESS A REGISTRATION STATEMENT COVERING THE RESALE
OF THE WARRANT SHARES AND NAMING THE HOLDER AS A SELLING SHAREHOLDER THEREUNDER
IS NOT THEN EFFECTIVE AND THE WARRANT SHARES ARE NOT FREELY TRANSFERABLE WITHOUT
VOLUME RESTRICTIONS AND OTHER REQUIREMENTS PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT.  THE HOLDER, OR ANY PERSON SO DESIGNATED BY THE HOLDER TO
RECEIVE WARRANT SHARES, SHALL BE DEEMED TO HAVE BECOME HOLDER OF RECORD OF SUCH
WARRANT SHARES AS OF THE EXERCISE DATE.  THE COMPANY SHALL, UPON REQUEST OF THE
HOLDER, USE ITS BEST EFFORTS TO DELIVER WARRANT SHARES HEREUNDER ELECTRONICALLY
THROUGH THE DEPOSITORY TRUST COMPANY OR ANOTHER ESTABLISHED CLEARING CORPORATION
PERFORMING SIMILAR FUNCTIONS.

 

2

--------------------------------------------------------------------------------


 


(B)                                 THIS WARRANT IS EXERCISABLE, EITHER IN ITS
ENTIRETY OR, FROM TIME TO TIME, FOR A PORTION OF THE NUMBER OF WARRANT SHARES. 
UPON SURRENDER OF THIS WARRANT FOLLOWING ONE OR MORE PARTIAL EXERCISES, THE
COMPANY SHALL ISSUE OR CAUSE TO BE ISSUED, AT ITS EXPENSE, A NEW WARRANT
EVIDENCING THE RIGHT TO PURCHASE THE REMAINING NUMBER OF WARRANT SHARES.


 


(C)                                  IN ADDITION TO ANY OTHER RIGHTS AVAILABLE
TO A HOLDER, IF THE COMPANY FAILS TO DELIVER TO THE HOLDER A CERTIFICATE
REPRESENTING WARRANT SHARES ON THE DATE ON WHICH DELIVERY OF SUCH CERTIFICATE IS
REQUIRED BY THIS WARRANT, AND IF AFTER SUCH DATE THE HOLDER PURCHASES (IN AN
OPEN MARKET TRANSACTION OR OTHERWISE) ORDINARY SHARES TO DELIVER IN SATISFACTION
OF A SALE BY THE HOLDER OF THE WARRANT SHARES THAT THE HOLDER ANTICIPATED
RECEIVING FROM THE COMPANY (A “BUY-IN”), THEN THE COMPANY SHALL, WITHIN THREE
TRADING DAYS AFTER THE HOLDER’S REQUEST AND IN THE HOLDER’S DISCRETION, EITHER
(I) PAY CASH TO THE HOLDER IN AN AMOUNT EQUAL TO THE HOLDER’S TOTAL PURCHASE
PRICE (INCLUDING BROKERAGE COMMISSIONS, IF ANY) FOR THE ORDINARY SHARES SO
PURCHASED (THE “BUY-IN PRICE”), AT WHICH POINT THE COMPANY’S OBLIGATION TO
DELIVER SUCH CERTIFICATE (AND TO ISSUE SUCH ORDINARY SHARES) SHALL TERMINATE, OR
(II) PROMPTLY HONOR ITS OBLIGATION TO DELIVER TO THE HOLDER A CERTIFICATE OR
CERTIFICATES REPRESENTING SUCH ORDINARY SHARES AND PAY CASH TO THE HOLDER IN AN
AMOUNT EQUAL TO THE EXCESS (IF ANY) OF THE BUY-IN PRICE OVER THE PRODUCT OF (A)
SUCH NUMBER OF ORDINARY SHARES, TIMES (B) THE CLOSING PRICE ON THE DATE OF THE
EVENT GIVING RISE TO THE COMPANY’S OBLIGATION TO DELIVER SUCH CERTIFICATE.
NOTWITHSTANDING ANYTHING TO THE CONTRARY, THIS SECTION 5(C) SHALL NOT APPLY IF
THE COMPANY HAS USED ITS BEST EFFORTS TO DELIVER THE CERTIFICATES, BUT SUCH
CERTIFICATES WERE NOT DELIVERED DUE TO THE TRANSFER AGENT’S GROSS NEGLIGENCE TO
DELIVER THE CERTIFICATES IN ACCORDANCE WITH TIMELY INSTRUCTIONS FROM THE
COMPANY.


 


(D)                                 THE COMPANY’S OBLIGATIONS TO ISSUE AND
DELIVER WARRANT SHARES IN ACCORDANCE WITH THE TERMS HEREOF ARE ABSOLUTE AND
UNCONDITIONAL, IRRESPECTIVE OF ANY ACTION OR INACTION BY THE HOLDER TO ENFORCE
THE SAME, THE RECOVERY OF ANY JUDGMENT AGAINST ANY PERSON OR ANY ACTION TO
ENFORCE THE SAME, OR ANY SETOFF, COUNTERCLAIM, RECOUPMENT, LIMITATION OR
TERMINATION, OR ANY BREACH OR ALLEGED BREACH BY THE HOLDER OR ANY OTHER PERSON
OF ANY OBLIGATION TO THE COMPANY OR ANY VIOLATION OR ALLEGED VIOLATION OF LAW BY
THE HOLDER OR ANY OTHER PERSON, AND IRRESPECTIVE OF ANY OTHER CIRCUMSTANCE WHICH
MIGHT OTHERWISE LIMIT SUCH OBLIGATION OF THE COMPANY TO THE HOLDER IN CONNECTION
WITH THE ISSUANCE OF WARRANT SHARES.  NOTHING HEREIN SHALL LIMIT A HOLDER’S
RIGHT TO PURSUE ANY OTHER REMEDIES AVAILABLE TO IT HEREUNDER, AT LAW OR IN
EQUITY INCLUDING, WITHOUT LIMITATION, A DECREE OF SPECIFIC PERFORMANCE AND/OR
INJUNCTIVE RELIEF WITH RESPECT TO THE COMPANY’S FAILURE TO TIMELY DELIVER
CERTIFICATES REPRESENTING ORDINARY SHARES UPON EXERCISE OF THE WARRANT  AS
REQUIRED PURSUANT TO THE TERMS HEREOF.


 


6.                                       CHARGES, TAXES AND EXPENSES.   ISSUANCE
AND DELIVERY OF CERTIFICATES FOR ORDINARY SHARES UPON EXERCISE OF THIS WARRANT
SHALL BE MADE WITHOUT CHARGE TO THE HOLDER FOR ANY ISSUE OR TRANSFER TAX,
WITHHOLDING TAX, TRANSFER AGENT FEE OR OTHER INCIDENTAL TAX OR EXPENSE IN
RESPECT OF THE ISSUANCE OF SUCH CERTIFICATES, ALL OF WHICH TAXES AND EXPENSES
SHALL BE PAID BY THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
REQUIRED TO PAY ANY TAX WHICH MAY BE PAYABLE IN RESPECT OF ANY TRANSFER INVOLVED
IN THE REGISTRATION OF ANY CERTIFICATES FOR WARRANT SHARES OR WARRANTS IN A NAME
OTHER THAN THAT OF THE HOLDER OR AN AFFILIATE THEREOF.  THE HOLDER SHALL BE
RESPONSIBLE FOR ALL OTHER TAX LIABILITY THAT MAY ARISE AS A RESULT OF HOLDING OR
TRANSFERRING THIS WARRANT OR RECEIVING WARRANT SHARES UPON EXERCISE HEREOF.


 


7.                                       REPLACEMENT OF WARRANT.  IF THIS
WARRANT IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY SHALL ISSUE OR
CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON CANCELLATION
HEREOF, OR IN LIEU OF AND SUBSTITUTION FOR THIS WARRANT, A NEW WARRANT, BUT ONLY
UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF SUCH LOSS,
THEFT OR DESTRUCTION AND CUSTOMARY AND REASONABLE BOND OR INDEMNITY, IF
REQUESTED.  APPLICANTS FOR A NEW WARRANT UNDER SUCH CIRCUMSTANCES SHALL ALSO
COMPLY WITH SUCH OTHER REASONABLE REGULATIONS AND PROCEDURES AND PAY SUCH OTHER
REASONABLE THIRD-PARTY COSTS AS THE COMPANY MAY PRESCRIBE.


 

3

--------------------------------------------------------------------------------


 


8.                                       RESERVATION OF WARRANT SHARES.  THE
COMPANY COVENANTS THAT IT WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE OUT OF
THE AGGREGATE OF ITS AUTHORIZED BUT UNISSUED AND OTHERWISE UNRESERVED ORDINARY
SHARES, SOLELY FOR THE PURPOSE OF ENABLING IT TO ISSUE WARRANT SHARES UPON
EXERCISE OF THIS WARRANT AS HEREIN PROVIDED, THE NUMBER OF WARRANT SHARES WHICH
ARE THEN ISSUABLE AND DELIVERABLE UPON THE EXERCISE OF THIS ENTIRE WARRANT, FREE
FROM PREEMPTIVE RIGHTS OR ANY OTHER CONTINGENT PURCHASE RIGHTS OF PERSONS OTHER
THAN THE HOLDER (AFTER GIVING EFFECT TO THE ADJUSTMENTS AND RESTRICTIONS OF
SECTION 9, IF ANY). THE COMPANY COVENANTS THAT ALL WARRANT SHARES SO ISSUABLE
AND DELIVERABLE SHALL, UPON ISSUANCE AND THE PAYMENT OF THE APPLICABLE EXERCISE
PRICE IN ACCORDANCE WITH THE TERMS HEREOF, BE DULY AND VALIDLY AUTHORIZED,
ISSUED AND FULLY PAID AND NONASSESSABLE.  THE COMPANY WILL TAKE ALL SUCH ACTION
AS MAY BE NECESSARY TO ASSURE THAT SUCH ORDINARY SHARES MAY BE ISSUED AS
PROVIDED HEREIN WITHOUT VIOLATION OF ANY APPLICABLE LAW OR REGULATION, OR OF ANY
REQUIREMENTS OF ANY SECURITIES EXCHANGE OR AUTOMATED QUOTATION SYSTEM UPON WHICH
THE ORDINARY SHARES MAY BE LISTED.


 


9.                                       CERTAIN ADJUSTMENTS.  THE EXERCISE
PRICE AND NUMBER OF WARRANT SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT ARE
SUBJECT TO ADJUSTMENT FROM TIME TO TIME AS SET FORTH IN THIS SECTION 9;
PROVIDED, HOWEVER, THAT IN NO EVENT WOULD ANY ADJUSTMENT TO THE EXERCISE PRICE
PURSUANT TO SECTION 9(D) RESULT IN THE EXERCISE PRICE BEING REDUCED BELOW THE
CLOSING PRICE ON THE DATE HEREOF OR THE AVERAGE OF THE CLOSING PRICES OF THE
PRECEDING FIVE CONSECUTIVE TRADING DAYS ENDING ON THE DATE HEREOF.


 


(A)                                  STOCK DIVIDENDS AND SPLITS.  IF THE
COMPANY, AT ANY TIME WHILE THIS WARRANT IS OUTSTANDING, (I) PAYS A STOCK
DIVIDEND ON ITS ORDINARY SHARES OR OTHERWISE MAKES A DISTRIBUTION ON ANY CLASS
OF CAPITAL STOCK THAT IS PAYABLE IN ORDINARY SHARES, (II) SUBDIVIDES OUTSTANDING
ORDINARY SHARES INTO A LARGER NUMBER OF SHARES, OR (III) COMBINES OUTSTANDING
ORDINARY SHARES INTO A SMALLER NUMBER OF SHARES, THEN IN EACH SUCH CASE THE
EXERCISE PRICE SHALL BE MULTIPLIED BY A FRACTION OF WHICH THE NUMERATOR SHALL BE
THE NUMBER OF ORDINARY SHARES OUTSTANDING IMMEDIATELY BEFORE SUCH EVENT AND OF
WHICH THE DENOMINATOR SHALL BE THE NUMBER OF ORDINARY SHARES OUTSTANDING
IMMEDIATELY AFTER SUCH EVENT.  ANY ADJUSTMENT MADE PURSUANT TO CLAUSE (I) OF
THIS PARAGRAPH SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE RECORD DATE FOR THE
DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE SUCH DIVIDEND OR DISTRIBUTION,
AND ANY ADJUSTMENT PURSUANT TO CLAUSE (II) OR (III) OF THIS PARAGRAPH SHALL
BECOME EFFECTIVE IMMEDIATELY AFTER THE EFFECTIVE DATE OF SUCH SUBDIVISION OR
COMBINATION.


 


(B)                                 PRO RATA DISTRIBUTIONS.  IF THE COMPANY, AT
ANY TIME WHILE THIS WARRANT IS OUTSTANDING, DISTRIBUTES TO HOLDERS OF ORDINARY
SHARES (I) EVIDENCES OF ITS INDEBTEDNESS, (II) ANY SECURITY (OTHER THAN A
DISTRIBUTION OF ORDINARY SHARES COVERED BY THE PRECEDING PARAGRAPH),
(III) RIGHTS OR WARRANTS TO SUBSCRIBE FOR OR PURCHASE ANY SECURITY, OR (IV) ANY
OTHER ASSET (IN EACH CASE, “DISTRIBUTED PROPERTY”), THEN, THE COMPANY WILL
DELIVER TO SUCH HOLDER THE DISTRIBUTED PROPERTY THAT SUCH HOLDER WOULD HAVE BEEN
ENTITLED TO RECEIVE IN RESPECT OF THE WARRANT SHARES FOR WHICH THIS WARRANT
COULD HAVE BEEN EXERCISED IMMEDIATELY PRIOR TO SUCH RECORD DATE.  IF SUCH
DISTRIBUTED PROPERTY IS NOT DELIVERED TO A HOLDER PURSUANT TO THE PRECEDING
SENTENCE, THEN UPON EXPIRATION OF OR ANY EXERCISE OF THE WARRANT THAT OCCURS
AFTER SUCH RECORD DATE, SUCH HOLDER SHALL REMAIN ENTITLED TO RECEIVE, IN
ADDITION TO THE WARRANT SHARES OTHERWISE ISSUABLE UPON SUCH EXERCISE (IF
APPLICABLE), SUCH DISTRIBUTED PROPERTY.


 


(C)                                  FUNDAMENTAL TRANSACTIONS.  IF, AT ANY TIME
WHILE THIS WARRANT IS OUTSTANDING, (I) THE COMPANY EFFECTS ANY MERGER OR
CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER PERSON, (II) THE COMPANY
EFFECTS ANY SALE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS IN ONE OR A SERIES OF
RELATED TRANSACTIONS, (III) ANY TENDER OFFER OR EXCHANGE OFFER (WHETHER BY THE
COMPANY OR ANOTHER PERSON) IS COMPLETED PURSUANT TO WHICH HOLDERS OF ORDINARY
SHARES ARE PERMITTED TO TENDER OR EXCHANGE THEIR SHARES FOR OTHER SECURITIES,
CASH OR PROPERTY, OR (IV) THE COMPANY EFFECTS ANY RECLASSIFICATION OF THE
ORDINARY SHARES OR ANY COMPULSORY SHARE EXCHANGE PURSUANT TO WHICH THE ORDINARY
SHARES IS EFFECTIVELY CONVERTED INTO OR EXCHANGED FOR OTHER SECURITIES, CASH OR
PROPERTY (OTHER THAN AS A RESULT OF A SUBDIVISION OR COMBINATION OF ORDINARY
SHARES COVERED BY SECTION 9(A) ABOVE) (IN ANY SUCH CASE, A “FUNDAMENTAL
TRANSACTION”), THEN

 

4

--------------------------------------------------------------------------------


 


THE HOLDER SHALL HAVE THE RIGHT THEREAFTER TO RECEIVE, UPON EXERCISE OF THIS
WARRANT, THE SAME AMOUNT AND KIND OF SECURITIES, CASH OR PROPERTY AS IT WOULD
HAVE BEEN ENTITLED TO RECEIVE UPON THE OCCURRENCE OF SUCH FUNDAMENTAL
TRANSACTION IF IT HAD BEEN, IMMEDIATELY PRIOR TO SUCH FUNDAMENTAL TRANSACTION,
THE HOLDER OF THE NUMBER OF WARRANT SHARES THEN ISSUABLE UPON EXERCISE IN FULL
OF THIS WARRANT (THE “ALTERNATE CONSIDERATION”).  THE AGGREGATE EXERCISE PRICE
FOR THIS WARRANT WILL NOT BE AFFECTED BY ANY SUCH FUNDAMENTAL TRANSACTION, BUT
THE COMPANY SHALL APPORTION SUCH AGGREGATE EXERCISE PRICE AMONG THE ALTERNATE
CONSIDERATION IN A REASONABLE MANNER REFLECTING THE RELATIVE VALUE OF ANY
DIFFERENT COMPONENTS OF THE ALTERNATE CONSIDERATION.  IF HOLDERS OF ORDINARY
SHARES ARE GIVEN ANY CHOICE AS TO THE SECURITIES, CASH OR PROPERTY TO BE
RECEIVED IN A FUNDAMENTAL TRANSACTION, THEN THE HOLDER SHALL BE GIVEN THE SAME
CHOICE AS TO THE ALTERNATE CONSIDERATION IT RECEIVES UPON ANY EXERCISE OF THIS
WARRANT FOLLOWING SUCH FUNDAMENTAL TRANSACTION.  AT THE HOLDER’S REQUEST, ANY
SUCCESSOR TO THE COMPANY OR SURVIVING ENTITY IN SUCH FUNDAMENTAL TRANSACTION
SHALL ISSUE TO THE HOLDER A NEW WARRANT CONSISTENT WITH THE FOREGOING PROVISIONS
AND EVIDENCING THE HOLDER’S RIGHT TO PURCHASE THE ALTERNATE CONSIDERATION FOR
THE AGGREGATE EXERCISE PRICE UPON EXERCISE THEREOF. IF ANY FUNDAMENTAL
TRANSACTION CONSTITUTES OR RESULTS IN (A) A “GOING PRIVATE” TRANSACTION AS
DEFINED IN RULE 13E-3 UNDER THE EXCHANGE ACT, OR (B) AN ACQUISITION FOR CASH, OR
(C) AN ACQUISITION, MERGER OR SALE WITH OR INTO A PERSON NOT TRADED ON AN
ELIGIBLE MARKET, THEN THE COMPANY (OR ANY SUCH SUCCESSOR OR SURVIVING ENTITY)
WILL REDEEM THIS WARRANT FROM THE HOLDER FOR A PURCHASE PRICE, PAYABLE IN CASH
ON THE CLOSING DATE OF SUCH “GOING PRIVATE” TRANSACTION, EQUAL TO THE BLACK
SCHOLES VALUE OF THE REMAINING UNEXERCISED PORTION OF THIS WARRANT ON THE
CLOSING DATE OF SUCH “GOING PRIVATE” TRANSACTION.

 


(D)                                 SUBSEQUENT EQUITY SALES.


 


(I)                                     IF, AT ANY TIME WHILE THIS WARRANT IS
OUTSTANDING, THE COMPANY OR ANY SUBSIDIARY ISSUES ADDITIONAL ORDINARY SHARES OR
RIGHTS, WARRANTS, OPTIONS OR OTHER SECURITIES OR DEBT CONVERTIBLE, EXERCISABLE
OR EXCHANGEABLE FOR ORDINARY SHARES OR OTHERWISE ENTITLING ANY PERSON TO ACQUIRE
ORDINARY SHARES (COLLECTIVELY, “ORDINARY SHARES EQUIVALENTS”) AT AN EFFECTIVE
NET PRICE TO THE COMPANY PER SHARE OF ORDINARY SHARES (THE “EFFECTIVE PRICE”)
LESS THAN THE EXERCISE PRICE (AS ADJUSTED HEREUNDER TO SUCH DATE), THEN THE
EXERCISE PRICE SHALL BE REDUCED TO EQUAL THE PRODUCT OF (A) THE EXERCISE PRICE
IN EFFECT IMMEDIATELY PRIOR TO SUCH ISSUANCE OF ORDINARY SHARES OR ORDINARY
SHARE EQUIVALENTS TIMES (B) A FRACTION, THE NUMERATOR OF WHICH IS THE SUM OF (1)
THE NUMBER OF SHARES OF ORDINARY SHARES OUTSTANDING IMMEDIATELY PRIOR TO SUCH
ISSUANCE, PLUS (2) THE NUMBER OF SHARES OF ORDINARY SHARES WHICH THE AGGREGATE
EFFECTIVE PRICE OF THE ORDINARY SHARES ISSUED (OR DEEMED TO BE ISSUED) WOULD
PURCHASE AT THE EXERCISE PRICE, AND THE DENOMINATOR OF WHICH IS THE AGGREGATE
NUMBER OF SHARES OF ORDINARY SHARES OUTSTANDING OR DEEMED TO BE OUTSTANDING
IMMEDIATELY AFTER SUCH ISSUANCE.  FOR PURPOSES OF THIS PARAGRAPH, IN CONNECTION
WITH ANY ISSUANCE OF ANY ORDINARY SHARES EQUIVALENTS, (A) THE MAXIMUM NUMBER OF
ORDINARY SHARES POTENTIALLY ISSUABLE AT ANY TIME UPON CONVERSION, EXERCISE OR
EXCHANGE OF SUCH ORDINARY SHARES EQUIVALENTS (THE “DEEMED NUMBER”) SHALL BE
DEEMED TO BE OUTSTANDING UPON ISSUANCE OF SUCH ORDINARY SHARES EQUIVALENTS, (B)
THE EFFECTIVE PRICE APPLICABLE TO SUCH ORDINARY SHARES SHALL EQUAL THE MINIMUM
DOLLAR VALUE OF CONSIDERATION PAYABLE TO THE COMPANY TO PURCHASE SUCH ORDINARY
SHARES EQUIVALENTS AND TO CONVERT, EXERCISE OR EXCHANGE THEM INTO ORDINARY
SHARES (NET OF ANY DISCOUNTS, FEES, COMMISSIONS AND OTHER EXPENSES), DIVIDED BY
THE DEEMED NUMBER, AND (C) NO FURTHER ADJUSTMENT SHALL BE MADE TO THE EXERCISE
PRICE UPON THE ACTUAL ISSUANCE OF ORDINARY SHARES UPON CONVERSION, EXERCISE OR
EXCHANGE OF SUCH ORDINARY SHARES EQUIVALENTS.


 


(II)                                  IF, AT ANY TIME WHILE THIS WARRANT IS
OUTSTANDING, THE COMPANY OR ANY SUBSIDIARY ISSUES ORDINARY SHARES EQUIVALENTS
WITH AN EFFECTIVE PRICE OR A NUMBER OF UNDERLYING SHARES THAT FLOATS OR RESETS
OR OTHERWISE VARIES OR IS SUBJECT TO ADJUSTMENT BASED (DIRECTLY OR

 

5

--------------------------------------------------------------------------------


 


INDIRECTLY) ON MARKET PRICES OF THE ORDINARY SHARES (A “FLOATING PRICE
SECURITY”), THEN FOR PURPOSES OF APPLYING THE PRECEDING PARAGRAPH IN CONNECTION
WITH ANY SUBSEQUENT EXERCISE, THE EFFECTIVE PRICE WILL BE DETERMINED SEPARATELY
ON EACH EXERCISE DATE AND WILL BE DEEMED TO EQUAL THE LOWEST EFFECTIVE PRICE AT
WHICH ANY HOLDER OF SUCH FLOATING PRICE SECURITY IS ENTITLED TO ACQUIRE ORDINARY
SHARES ON SUCH EXERCISE DATE (REGARDLESS OF WHETHER ANY SUCH HOLDER ACTUALLY
ACQUIRES ANY SHARES ON SUCH DATE).


 


(III)                               NOTWITHSTANDING THE FOREGOING, NO ADJUSTMENT
WILL BE MADE UNDER THIS PARAGRAPH (D) IN RESPECT OF ANY EXCLUDED STOCK.


 


(E)                                  NUMBER OF WARRANT SHARES.  SIMULTANEOUSLY
WITH ANY ADJUSTMENT TO THE EXERCISE PRICE PURSUANT TO PARAGRAPHS (A), (B) OR (D)
OF THIS SECTION, THE NUMBER OF WARRANT SHARES THAT MAY BE PURCHASED UPON
EXERCISE OF THIS WARRANT SHALL BE INCREASED PROPORTIONATELY, SO THAT AFTER SUCH
ADJUSTMENT THE AGGREGATE EXERCISE PRICE PAYABLE HEREUNDER FOR THE INCREASED
NUMBER OF WARRANT SHARES SHALL BE THE SAME AS THE AGGREGATE EXERCISE PRICE IN
EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT.


 


(F)                                    CALCULATIONS.  ALL CALCULATIONS UNDER
THIS SECTION 9 SHALL BE MADE TO THE NEAREST CENT OR THE NEAREST 1/100TH OF A
SHARE, AS APPLICABLE.  THE NUMBER OF ORDINARY SHARES OUTSTANDING AT ANY GIVEN
TIME SHALL NOT INCLUDE SHARES OWNED OR HELD BY OR FOR THE ACCOUNT OF THE
COMPANY, AND THE DISPOSITION OF ANY SUCH SHARES SHALL BE CONSIDERED AN ISSUE OR
SALE OF ORDINARY SHARES.


 


(G)                                 NOTICE OF ADJUSTMENTS.  UPON THE OCCURRENCE
OF EACH ADJUSTMENT PURSUANT TO THIS SECTION 9, THE COMPANY AT ITS EXPENSE WILL
PROMPTLY COMPUTE SUCH ADJUSTMENT IN ACCORDANCE WITH THE TERMS OF THIS WARRANT
AND PREPARE A CERTIFICATE SETTING FORTH SUCH ADJUSTMENT, INCLUDING A STATEMENT
OF THE ADJUSTED EXERCISE PRICE AND ADJUSTED NUMBER OR TYPE OF WARRANT SHARES OR
OTHER SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT (AS APPLICABLE),
DESCRIBING THE TRANSACTIONS GIVING RISE TO SUCH ADJUSTMENTS AND SHOWING IN
DETAIL THE FACTS UPON WHICH SUCH ADJUSTMENT IS BASED.  UPON WRITTEN REQUEST, THE
COMPANY WILL PROMPTLY DELIVER A COPY OF EACH SUCH CERTIFICATE TO THE HOLDER AND
TO THE COMPANY’S TRANSFER AGENT.


 


(H)                                 NOTICE OF CORPORATE EVENTS.  IF THE COMPANY
(I) DECLARES A DIVIDEND OR ANY OTHER DISTRIBUTION OF CASH, SECURITIES OR OTHER
PROPERTY IN RESPECT OF ITS ORDINARY SHARES, INCLUDING WITHOUT LIMITATION ANY
GRANTING OF RIGHTS OR WARRANTS TO SUBSCRIBE FOR OR PURCHASE ANY CAPITAL STOCK OF
THE COMPANY OR ANY SUBSIDIARY, (II) AUTHORIZES OR APPROVES, ENTERS INTO ANY
AGREEMENT CONTEMPLATING OR SOLICITS STOCKHOLDER APPROVAL FOR ANY FUNDAMENTAL
TRANSACTION OR (III) AUTHORIZES THE VOLUNTARY DISSOLUTION, LIQUIDATION OR
WINDING UP OF THE AFFAIRS OF THE COMPANY, THEN THE COMPANY SHALL DELIVER TO THE
HOLDER A NOTICE DESCRIBING THE MATERIAL TERMS AND CONDITIONS OF SUCH
TRANSACTION, AT LEAST 10 CALENDAR DAYS PRIOR TO THE APPLICABLE RECORD OR
EFFECTIVE DATE ON WHICH A PERSON WOULD NEED TO HOLD ORDINARY SHARES IN ORDER TO
PARTICIPATE IN OR VOTE WITH RESPECT TO SUCH TRANSACTION, AND THE COMPANY WILL
TAKE ALL STEPS REASONABLY NECESSARY IN ORDER TO INSURE THAT THE HOLDER IS GIVEN
THE PRACTICAL OPPORTUNITY TO EXERCISE THIS WARRANT PRIOR TO SUCH TIME SO AS TO
PARTICIPATE IN OR VOTE WITH RESPECT TO SUCH TRANSACTION; PROVIDED, HOWEVER, THAT
THE FAILURE TO DELIVER SUCH NOTICE OR ANY DEFECT THEREIN SHALL NOT AFFECT THE
VALIDITY OF THE CORPORATE ACTION REQUIRED TO BE DESCRIBED IN SUCH NOTICE.


 


10.                                 PAYMENT OF EXERCISE PRICE.  THE HOLDER SHALL
PAY THE EXERCISE PRICE IN IMMEDIATELY AVAILABLE FUNDS; PROVIDED, HOWEVER, THAT
THE HOLDER MAY SATISFY ITS OBLIGATION TO PAY THE EXERCISE PRICE THROUGH A
“CASHLESS EXERCISE,” IN WHICH EVENT THE COMPANY SHALL ISSUE TO THE HOLDER THE
NUMBER OF WARRANT SHARES DETERMINED AS FOLLOWS:

 

 

X = Y [(A-B)/A]

where:

 

 

X = the number of Warrant Shares to be issued to the Holder.

 

6

--------------------------------------------------------------------------------


 

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

 

 

A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.

 

 

 

B = the Exercise Price.

 


FOR PURPOSES OF RULE 144 PROMULGATED UNDER THE SECURITIES ACT, IT IS INTENDED,
UNDERSTOOD AND ACKNOWLEDGED THAT THE WARRANT SHARES ISSUED IN A CASHLESS
EXERCISE TRANSACTION SHALL BE DEEMED TO HAVE BEEN ACQUIRED BY THE HOLDER, AND
THE HOLDING PERIOD FOR THE WARRANT SHARES SHALL BE DEEMED TO HAVE COMMENCED, ON
THE DATE THIS WARRANT WAS ORIGINALLY ISSUED PURSUANT TO THE PURCHASE AGREEMENT.


 


11.                                 CALL RIGHT.


 


(A) SUBJECT TO THE PROVISIONS OF THIS SECTION 11, IF FOLLOWING THE DATE HEREOF
AND THROUGH AND INCLUDING THE EXPIRATION DATE, THE CLOSING PRICES FOR EACH OF
ANY 20 CONSECUTIVE TRADING DAYS EXCEEDS 200% OF THE EXERCISE PRICE (THE
“THRESHOLD PRICE”) AND THE ARITHMETIC AVERAGE OF THE VOLUME FOR SUCH 20
CONSECUTIVE TRADING DAYS IS EQUAL TO OR GREATER THAN 250,000 ORDINARY SHARES,
EXCLUDING BLOCKS OF ORDINARY SHARES EQUAL TO OR GREATER THAN 25,000 ORDINARY
SHARES, THEN THE COMPANY WILL HAVE THE RIGHT, BUT NOT THE OBLIGATION (THE “CALL
RIGHT”), ON 10 TRADING DAYS PRIOR WRITTEN NOTICE TO THE HOLDER, TO REDEEM ANY
UNEXERCISED PORTION OF THIS WARRANT FOR WHICH AN EXERCISE NOTICE HAS NOT YET
BEEN DELIVERED (THE “CALL AMOUNT”).


 


(B) TO EXERCISE THIS CALL RIGHT, THE COMPANY SHALL DELIVER TO THE HOLDER (A) AN
IRREVOCABLE WRITTEN NOTICE (A “CALL NOTICE”), INDICATING THE CALL AMOUNT.  THE
DATE THAT THE COMPANY DELIVERS THE CALL NOTICE TO THE HOLDERS WILL BE REFERRED
TO AS THE “CALL DATE.” WITHIN 10 TRADING DAYS OF RECEIPT OF THE CALL NOTICE, THE
HOLDER SHALL EXERCISE THIS WARRANT FOR UP TO THE CALL AMOUNT IN ACCORDANCE WITH
SECTION 4(B) ABOVE.  ANY PORTION OF THE CALL AMOUNT THAT IS NOT EXERCISED BY
6:30 P.M. (NEW YORK CITY TIME) ON THE 10TH TRADING DAY FOLLOWING THE DATE OF
RECEIPT OF THE CALL NOTICE (THE “REDEMPTION DATE”) SHALL BE CANCELLED.  ANY
UNEXERCISED PORTION OF THIS WARRANT TO WHICH THE CALL NOTICE DOES NOT PERTAIN
(THE “REMAINING PORTION”) WILL BE UNAFFECTED BY SUCH CALL NOTICE.  THE COMPANY
COVENANTS AND AGREES THAT IT WILL HONOR ANY EXERCISE NOTICE WITH RESPECT TO THE
CALL AMOUNT THAT ARE TENDERED FROM THE CALL DATE THROUGH AND INCLUDING 6:30 P.M.
(NEW YORK CITY TIME) ON THE REDEMPTION DATE.


 


(C) NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS WARRANT, THE
COMPANY MAY NOT REQUIRE THE CANCELLATION OF ANY UNEXERCISED CALL AMOUNT (AND ANY
CALL NOTICE WILL BE VOID), UNLESS FROM THE BEGINNING OF THE 20 CONSECUTIVE
TRADING DAYS USED TO DETERMINE WHETHER THE ORDINARY SHARES HAS ACHIEVED THE
THRESHOLD PRICE THROUGH THE REDEMPTION DATE (THE “CALL PERIOD”) (I) THE CLOSING
PRICES FOR EACH TRADING DAY DURING SUCH CALL PERIOD EXCEEDS THE THRESHOLD PRICE,
(II) THE COMPANY SHALL HAVE HONORED IN ACCORDANCE WITH THE TERMS OF THIS WARRANT
ANY EXERCISE NOTICE DELIVERED BY 6:30 P.M. (NEW YORK CITY TIME) ON THE
REDEMPTION DATE, AND (III) THE REGISTRATION STATEMENT SHALL BE EFFECTIVE AS TO
ALL WARRANT SHARES AND THE PROSPECTUS THEREUNDER AVAILABLE FOR USE BY THE HOLDER
FOR THE RESALE ALL SUCH WARRANT SHARES.

 


12.                                 LIMITATION ON EXERCISE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE NUMBER OF ORDINARY SHARES THAT
MAY BE ACQUIRED BY THE HOLDER UPON ANY EXERCISE OF THIS WARRANT (OR OTHERWISE IN
RESPECT HEREOF) SHALL BE LIMITED TO THE EXTENT NECESSARY TO INSURE THAT,
FOLLOWING SUCH EXERCISE (OR OTHER ISSUANCE), THE TOTAL NUMBER OF ORDINARY SHARES
THEN BENEFICIALLY OWNED BY SUCH HOLDER AND ITS

 

7

--------------------------------------------------------------------------------


 


AFFILIATES AND ANY OTHER PERSONS WHOSE BENEFICIAL OWNERSHIP OF ORDINARY SHARES
WOULD BE AGGREGATED WITH THE HOLDER’S FOR PURPOSES OF SECTION 13(D) OF THE
EXCHANGE ACT, DOES NOT EXCEED 4.999% (THE “MAXIMUM PERCENTAGE”) OF THE TOTAL
NUMBER OF ISSUED AND OUTSTANDING ORDINARY SHARES (INCLUDING FOR SUCH PURPOSE THE
ORDINARY SHARES ISSUABLE UPON SUCH EXERCISE). THE COMPANY’S OBLIGATION TO ISSUE
SHARES IN EXCESS OF THE FOREGOING LIMITATION SHALL BE SUSPENDED UNTIL SUCH TIME,
IF ANY, AS SUCH ORDINARY SHARES MAY BE ISSUED IN COMPLIANCE WITH SUCH
LIMITATION. FOR SUCH PURPOSES, BENEFICIAL OWNERSHIP SHALL BE DETERMINED IN
ACCORDANCE WITH SECTION 13(D) OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER. EACH DELIVERY OF AN EXERCISE NOTICE HEREUNDER WILL
CONSTITUTE A REPRESENTATION BY THE HOLDER THAT IT HAS EVALUATED THE LIMITATION
SET FORTH IN THIS PARAGRAPH AND DETERMINED THAT ISSUANCE OF THE FULL NUMBER OF
WARRANT SHARES REQUESTED IN SUCH EXERCISE NOTICE IS PERMITTED UNDER THIS
PARAGRAPH.  THE COMPANY’S OBLIGATION TO ISSUE ORDINARY SHARES IN EXCESS OF THE
LIMITATION REFERRED TO IN THIS SECTION SHALL BE SUSPENDED (AND SHALL NOT
TERMINATE OR EXPIRE NOTWITHSTANDING ANY CONTRARY PROVISIONS HEREOF) UNTIL SUCH
TIME, IF ANY, AS SUCH ORDINARY SHARES MAY BE ISSUED IN COMPLIANCE WITH SUCH
LIMITATION, BUT IN NO EVENT LATER THAN THE EXPIRATION DATE.  BY WRITTEN NOTICE
TO THE COMPANY, THE HOLDER MAY WAIVE THE PROVISIONS OF THIS SECTION 12 OR
INCREASE OR DECREASE THE MAXIMUM PERCENTAGE TO ANY OTHER PERCENTAGE SPECIFIED IN
SUCH NOTICE, BUT (I) ANY SUCH WAIVER OR INCREASE WILL NOT BE EFFECTIVE UNTIL THE
61ST DAY AFTER SUCH NOTICE IS DELIVERED TO THE COMPANY, AND (II) ANY SUCH WAIVER
OR INCREASE OR DECREASE WILL APPLY ONLY TO THE HOLDER AND NOT TO ANY OTHER
HOLDER OF WARRANTS.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, the maximum number of Ordinary Shares that the Company may
issue pursuant to the Transaction Documents at an effective purchase price less
than the Closing Price on the Trading Day immediately preceding the Closing Date
equals 19.99% of the outstanding shares of Ordinary Shares immediately preceding
the Closing Date (the “Issuable Maximum”).  If, at the time any Holder requests
an exercise of any of the Warrants, the Actual Minimum (excluding any shares
issued or issuable at an effective purchase price in excess of the Closing Price
on the Trading Day immediately preceding the Closing Date) exceeds the Issuable
Maximum (and if the Company has not previously obtained the required stockholder
approval), then the Company shall issue to the Holder requesting such exercise a
number of Ordinary Shares not exceeding such Holder’s pro-rata portion of the
Issuable Maximum (based on such Holder’s share (vis-à-vis other Holders) of the
aggregate purchase price paid under the Purchase Agreement and taking into
account any Warrant Shares previously issued to such Holder).  For the purposes
hereof, “Actual Minimum” shall mean, as of any date, the maximum aggregate
number of Ordinary Shares then issued or potentially issuable in the future
pursuant to the Transaction Documents, including any Underlying Shares issuable
upon exercise in full of all Warrants, without giving effect to (x) any limits
on the number of Ordinary Shares that may be owned by a Holder at any one time,
or (y) any additional Underlying Shares that could be issuable as a result of
any future possible adjustments made under Section 9(d).

 


13.                                 FRACTIONAL SHARES.  THE COMPANY SHALL NOT BE
REQUIRED TO ISSUE OR CAUSE TO BE ISSUED FRACTIONAL WARRANT SHARES ON THE
EXERCISE OF THIS WARRANT.  IF ANY FRACTION OF A WARRANT SHARE WOULD, EXCEPT FOR
THE PROVISIONS OF THIS SECTION, BE ISSUABLE UPON EXERCISE OF THIS WARRANT, THE
NUMBER OF WARRANT SHARES TO BE ISSUED WILL BE ROUNDED UP TO THE NEAREST WHOLE
SHARE.


 


14.                                 NOTICES.  ANY AND ALL NOTICES OR OTHER
COMMUNICATIONS OR DELIVERIES HEREUNDER (INCLUDING WITHOUT LIMITATION ANY
EXERCISE NOTICE) SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON
THE EARLIEST OF (I) THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS
DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR
TO 6:30 P.M. (NEW YORK CITY TIME) ON A TRADING DAY, (II) THE NEXT TRADING DAY
AFTER THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA
FACSIMILE AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT
A TRADING DAY OR LATER THAN 6:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY,
(III) THE TRADING DAY FOLLOWING THE DATE OF MAILING, IF SENT BY NATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE, OR (IV) UPON ACTUAL RECEIPT BY THE PARTY
TO WHOM

 

8

--------------------------------------------------------------------------------


 


SUCH NOTICE IS REQUIRED TO BE GIVEN.  THE ADDRESS FOR SUCH NOTICES OR
COMMUNICATIONS SHALL BE AS SET FORTH IN THE PURCHASE AGREEMENT.


 


15.                                 WARRANT AGENT.  THE COMPANY SHALL SERVE AS
WARRANT AGENT UNDER THIS WARRANT.  UPON 30 DAYS’ NOTICE TO THE HOLDER, THE
COMPANY MAY APPOINT A NEW WARRANT AGENT.  ANY CORPORATION INTO WHICH THE COMPANY
OR ANY NEW WARRANT AGENT MAY BE MERGED OR ANY CORPORATION RESULTING FROM ANY
CONSOLIDATION TO WHICH THE COMPANY OR ANY NEW WARRANT AGENT SHALL BE A PARTY OR
ANY CORPORATION TO WHICH THE COMPANY OR ANY NEW WARRANT AGENT TRANSFERS
SUBSTANTIALLY ALL OF ITS CORPORATE TRUST OR STOCKHOLDERS SERVICES BUSINESS SHALL
BE A SUCCESSOR WARRANT AGENT UNDER THIS WARRANT WITHOUT ANY FURTHER ACT.  ANY
SUCH SUCCESSOR WARRANT AGENT SHALL PROMPTLY CAUSE NOTICE OF ITS SUCCESSION AS
WARRANT AGENT TO BE MAILED (BY FIRST CLASS MAIL, POSTAGE PREPAID) TO THE HOLDER
AT THE HOLDER’S LAST ADDRESS AS SHOWN ON THE WARRANT REGISTER.


 


16.                                 MISCELLANEOUS.


 


(A)                                  SUBJECT TO THE RESTRICTIONS ON TRANSFER SET
FORTH ON THE FIRST PAGE HEREOF, THIS WARRANT MAY BE ASSIGNED BY THE HOLDER. 
THIS WARRANT MAY NOT BE ASSIGNED BY THE COMPANY EXCEPT TO A SUCCESSOR IN THE
EVENT OF A FUNDAMENTAL TRANSACTION.  THIS WARRANT SHALL BE BINDING ON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.  SUBJECT TO THE PRECEDING SENTENCE, NOTHING IN THIS WARRANT SHALL BE
CONSTRUED TO GIVE TO ANY PERSON OTHER THAN THE COMPANY AND THE HOLDER ANY LEGAL
OR EQUITABLE RIGHT, REMEDY OR CAUSE OF ACTION UNDER THIS WARRANT.  THIS WARRANT
MAY BE AMENDED ONLY IN WRITING SIGNED BY THE COMPANY AND THE HOLDER AND THEIR
SUCCESSORS AND ASSIGNS.


 


(B)                                 THE COMPANY WILL NOT, BY AMENDMENT OF ITS
GOVERNING DOCUMENTS OR THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS,
CONSOLIDATION, MERGER, DISSOLUTION, ISSUE OR SALE OF SECURITIES OR ANY OTHER
VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF
THE TERMS OF THIS WARRANT, BUT WILL AT ALL TIMES IN GOOD FAITH ASSIST IN THE
CARRYING OUT OF ALL SUCH TERMS AND IN THE TAKING OF ALL SUCH ACTION AS MAY BE
NECESSARY OR APPROPRIATE IN ORDER TO PROTECT THE RIGHTS OF THE HOLDER AGAINST
IMPAIRMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY (I)
WILL NOT INCREASE THE PAR VALUE OF ANY WARRANT SHARES ABOVE THE AMOUNT PAYABLE
THEREFOR ON SUCH EXERCISE, (II) WILL TAKE ALL SUCH ACTION AS MAY BE REASONABLY
NECESSARY OR APPROPRIATE IN ORDER THAT THE COMPANY MAY VALIDLY AND LEGALLY ISSUE
FULLY PAID AND NONASSESSABLE WARRANT SHARES ON THE EXERCISE OF THIS WARRANT, AND
(III) WILL NOT CLOSE ITS STOCKHOLDER BOOKS OR RECORDS IN ANY MANNER WHICH
INTERFERES WITH THE TIMELY EXERCISE OF THIS WARRANT.


 


(C)                                  GOVERNING LAW; VENUE; WAIVER OF JURY
TRIAL.  ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  THE COMPANY HEREBY WAIVES ALL
RIGHTS TO A TRIAL BY JURY.

 

9

--------------------------------------------------------------------------------


 


(D)                                 THE HEADINGS HEREIN ARE FOR CONVENIENCE
ONLY, DO NOT CONSTITUTE A PART OF THIS WARRANT AND SHALL NOT BE DEEMED TO LIMIT
OR AFFECT ANY OF THE PROVISIONS HEREOF.


 


(E)                                  IN CASE ANY ONE OR MORE OF THE PROVISIONS
OF THIS WARRANT SHALL BE INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY
AND ENFORCEABILITY OF THE REMAINING TERMS AND PROVISIONS OF THIS WARRANT SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT IN
GOOD FAITH TO AGREE UPON A VALID AND ENFORCEABLE PROVISION WHICH SHALL BE A
COMMERCIALLY REASONABLE SUBSTITUTE THEREFOR, AND UPON SO AGREEING, SHALL
INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS WARRANT.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

 

RADVIEW SOFTWARE LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

11

--------------------------------------------------------------------------------


 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase Ordinary Shares
under the foregoing Warrant)

 

To:  RADVIEW SOFTWARE LTD.

 

The undersigned is the Holder of Warrant No.                   (the “Warrant”)
issued by RadView Software Ltd., an Israeli corporation (the “Company”). 
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.

 

1.                                       THE WARRANT IS CURRENTLY EXERCISABLE TO
PURCHASE A TOTAL OF                                 WARRANT SHARES.

 

2.                                       THE UNDERSIGNED HOLDER HEREBY EXERCISES
ITS RIGHT TO PURCHASE                                    WARRANT SHARES PURSUANT
TO THE WARRANT.

 

3.                                       THE HOLDER INTENDS THAT PAYMENT OF THE
EXERCISE PRICE SHALL BE MADE AS (CHECK ONE):

 

                “Cash Exercise” under Section 10

 

                “Cashless Exercise” under Section 10

 

4.                                       IF THE HOLDER HAS ELECTED A CASH
EXERCISE, THE HOLDER SHALL PAY THE SUM OF $                       TO THE COMPANY
IN ACCORDANCE WITH THE TERMS OF THE WARRANT.

 

5.                                       PURSUANT TO THIS EXERCISE, THE COMPANY
SHALL DELIVER TO THE HOLDER                            WARRANT SHARES IN
ACCORDANCE WITH THE TERMS OF THE WARRANT.

 

6.                                       FOLLOWING THIS EXERCISE, THE WARRANT
SHALL BE EXERCISABLE TO PURCHASE A TOTAL OF                         WARRANT
SHARES.

 

 

Dated:

 

,

 

 

Name of Holder:

 

 

 

(Print)

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                       the right represented by the within
Warrant to purchase                         Ordinary Shares of RadView Software
Ltd. to which the within Warrant relates and appoints                       
attorney to transfer said right on the books of RadView Software Ltd. with full
power of substitution in the premises.

 

 

Dated:

 

,

 

 

 

 

 

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------